Citation Nr: 0934716	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-29 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The Veteran; wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1968 to December 
1969.  The Veteran served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that rating decision, the RO 
essentially determined that new and material evidence had not 
been received to reopen a claim for service connection for 
PTSD.  The Veteran's disagreement with this decision led to 
this appeal.

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  At the time of the 
hearing, the Veteran submitted additional evidence.  He 
waived initial consideration of this evidence by the agency 
of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
in a February 2000 rating decision.

2.  Evidence obtained since the February 2000 rating decision 
denying service connection for PTSD is not cumulative of 
previously considered evidence, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim. 

3.  The Veteran has a current diagnosis of PTSD that is 
attributable to a corroborated in-service stressor.



CONCLUSION OF LAW

Service connection for claimed PTSD is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

As discussed in more detail below, sufficient evidence is of 
record to reopen the claim for service connection for PTSD 
and grant the claim upon the merits.  Therefore, no further 
development is needed with regard to this appeal.

In adjudicating this claim, the Board is cognizant that the 
claims file has been rebuilt twice after the original claims 
file was misplaced.  Other than service personnel records and 
record of his service, there is no evidence in the claims 
file dated prior to the February 2000 rating decision that 
originally denied service connection for PTSD.  A copy of the 
February 2000 rating decision, however, has been obtained and 
associated with the claims file.  The Board is aware that it 
has a heightened duty to assist a claimant in developing his 
claim.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Factual Background, Legal Criteria and Analysis:  
New and Material Evidence

The Veteran has asserted that he has PTSD due to service.  In 
a February 2000 unappealed rating decision, the RO denied 
service connection for PTSD.  The February 2000 rating 
decision, therefore, became final.  See 38 U.S.C.A. § 7105.

The Veteran's then representative filed an application to 
reopen the claim in October 2006.  In a March 2007 rating 
decision and the statement of the case, the RO found that new 
and material evidence had not been submitted sufficient to 
reopen the claim.  Later dated supplemental statements of the 
case do not make reference to whether new and material 
evidence has been submitted, but rather, deny the claim on 
the merits.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If VA received or associated 
with the claims file relevant official service department 
records that existed and had not been associated with the 
claim file when VA first decided the claim, VA will 
reconsider the claim.  See 38 C.F.R. § 3.156(c).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in February 2000.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the February 2000 rating decision, the RO denied the claim 
essentially on the basis that there was no competent or 
credible evidence that confirmed that a claimed in-service 
stressor upon which a diagnosis of PTSD was based occurred.  
As noted, the claims file has been rebuilt since this rating 
decision.  There is no record that there was evidence of a 
PTSD diagnosis at the time of the February 2000 rating 
decision.  

Since the November 1998 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes personnel records, diagnoses of PTSD, opinions that 
link this diagnosis to the Veteran's service, testimony from 
the Veteran regarding his stressors, and copies of letters 
sent to his family during service, as well as pictures taken 
during his service.  This evidence is more fully discussed 
below.

There is new psychiatric evidence of a current diagnosis of 
PTSD and of a nexus between the Veteran's psychiatric 
disorder and his claimed in-service stressors.  This evidence 
is neither cumulative nor redundant of the evidence of record 
at the time of the February 2000 rating decision and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the claim for service connection for PTSD is 
reopened.  See 38 C.F.R. § 3.156.

Law and Regulations:  Service Connection for PTSD on the 
Merits

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  A 
diagnosis of PTSD should conform to the DSM IV (Diagnostic 
and Statistical Manual of Mental Disorders).  See 38 C.F.R. 
§§ 3.304(f); 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background:  Service Connection for PTSD on the 
Merits

The Veteran contends that he has PTSD that is attributable to 
service.  The Veteran served in the Republic of Vietnam and 
was stationed at Da Nang Air Base and Marble Mountain.  At 
the time of the Board hearing, the attorney-representative 
submitted a document that clarified that the Veteran's 
alleged stressors were the following:  1) that a Village next 
to his unit was mortared and he assisted and aided Villagers 
who were wounded; 2) a POW was killed in front of the Veteran 
by the Veteran's lieutenant; 3); that the base camp was 
constantly being rocketed; and 4) a friend was crushed to 
death by the turret of a Howitzer that fell.  The RO has made 
a formal finding that there was insufficient information to 
attempt verification of stressors.

Due to no fault on the Veteran's part, the claims file does 
not contain service treatment records.  The Veteran, however, 
has not asserted that he was treated for a psychiatric 
disability during service.  Regarding post-service medical 
evidence, the claims file contains ample documentation of a 
PTSD diagnosis.  

In this regard, in an August 2003 VA treatment record the 
Veteran was diagnosed as having PTSD.  The psychiatry 
resident completing this record noted under Axis IV 
"Exposure to combat stress and atrocities."  In VA 
treatment records dated between May 2007 and June 2008, a 
clinical nurse specialist wrote that the Veteran's PTSD was a 
result of his service.  

At the time of the May 2009 Board hearing, the Veteran 
described that where he was stationed in Vietnam was subject 
to frequent mortar attacks.   In this regard, the Veteran 
submitted letters he wrote to his family while in service.  
In a letter hand dated in March 1969, the Veteran wrote his 
parents the following:  "Well befor[e] you go crazy on what 
you must have heard over the news about Da Nang getting hit 
with rockets well I can't say we didn[']t but don[']t worry 
I'm alright everything is fine so don['] worry."  
The Veteran testified that in May or April 1969 a mortar hit 
the village adjacent to his.  After getting out of a bunker 
to assist injured and wounded, he testified that another 
explosion occurred - injuring his arm and top of the 
shoulder.  He described being treated by fellow soldiers.  
The Veteran submitted a photograph of man with his left arm 
bandaged.  He described this picture as showing him in 
service with the injured arm.  During the Board hearing the 
Veteran pointed to a hypopigmented area of the left shoulder, 
which he alleged was a residual of the injury in-service.  

During the May 2009 hearing, the Veteran and his attorney-
representative described additional stressors.  The attorney-
representative has asserted that the evidence presented was 
sufficient either to show that the Veteran engaged in combat 
or, in the alternative, to corroborate the asserted in-
service stressors.

Analysis:  Service Connection for PTSD on the Merits

Service connection for PTSD is warranted.  As the Board finds 
there is sufficient evidence to find that a stressor is 
corroborated, it is unnecessary to determine whether the 
Veteran engaged in combat.  

The claims file contains ample competent evidence of a 
diagnosis of PTSD.  A clinician has linked the Veteran's PTSD 
to alleged in-service stressors, to include being subjected 
to enemy weaponry fire.  The Board finds that the submitted 
letters to his family and his credible testimony corroborates 
the in-service stressor of witnessing mortar attacks.  With 
respect this particular stressor, it is sufficient for the 
Veteran to have been in proximity to the event, with the 
verification of every detail of involvement not being 
necessary.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (citing Suozzi v. Brown, 10 Vet. App. 307 (1997)).  
With application of the doctrine of reasonable doubt, the 
Board finds that the evidence is sufficient to link this 
specific corroborated stressor to the Veteran's diagnosed 
PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).

After review of this evidence, the Board finds that the 
evidence is at least in equipoise and therefore supports a 
finding that the Veteran has PTSD due to a confirmed in-
service stressor.  Accordingly, service connection for PTSD 
is warranted.  Id.; 38 U.S.C.A. §§ 1110.


ORDER

Service connection for PTSD is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


